His Excellency Mr. Volkan Bozkir,
President of the Seventy-fifth United Nations General Assembly
His Excellency Mr. Antonio Guterres,
Secretary-General of the United Nations
Excellencies, Heads of State and Government;
Ambassadors;
Heads of Delegations;
Distinguished Delegates;
Ladies and Gentlemen:
I am honored to have the opportunity to address this 75th Session of the United Nations General Assembly, on behalf of the Government and People of Liberia.
Before I begin my address, I would like to pay homage to all the frontline fighters who have paid the ultimate sacrifice to save the lives of others during this COVID-19 period. I also say a special “thank you” to all the public health institutions and organizations throughout the world that are working tirelessly to bring an end to this dangerous virus that has taken the lives of so many millions in such a short time.
I now extend my deepest sympathy and condolences to the bereaved families of all those who lost their lives to this deadly disease. May their souls rest in Perfect Peace.
YOUR EXCELLENCIES, DISTINGUISHED LADIES AND GENTLEMEN:
I congratulate His Excellency Mr. Volkan Bozkir on his election as President of the Seventy-fifth (75th) Session of the United Nations General Assembly and assure him of Liberia’s fullest support in the discharge of his commendable duty. We have no doubt, Mr. President, that you will lead this august body successfully and fulfill the expectations and the confidence reposed in you during these difficult times.
Please also allow me to congratulate your predecessor, His Excellency Mr. Tijjani Muhammad-Bande, for the able manner in which he administered the affairs of the 74th Session of the General Assembly.
Let me also commend His Excellency Mr. Antonio Guterres, Secretary-General of the United Nations, for his enthusiasm and personal dedication to the work of the United Nations; and for his foresight in devising innovative responses to the challenges of this deadly COVID-19 pandemic.
MR. PRESIDENT, DISTINGUISHED LADIES AND GENTLEMEN:
The theme chosen for this year’s General Debate, “The Future we Want, the UN We Need: Reaffirming our Collective Commitment to Multilateralism — Confronting Covid-19 through Effective Multilateral Action”, could not be more appropriate, as the United Nations commemorates the Seventy-Fifty Anniversary of its founding amidst the ravishes of a global pandemic that has infected nearly Thirty Million of the citizens of most of its member states, and killed almost One Million persons globally in just over six months.
On behalf of the Government and People of Liberia, I extend warm appreciation to all member countries of the United Nations and to all international organizations for the global solidarity we have seen in the face of COVID-19.
The world has stood together. Rich countries and poor countries have all been affected and are working together to eradicate this scourge. COVID-19 has taught us that as countries, whether rich or poor, developed or undeveloped, we are all united by our common humanity. We must all rise above normal divisions to work for a better, fairer and more united world.
Your Excellencies, Africa has been hit hard by the pandemic, although the continent has not seen the number of deaths and affected persons as has been the case in many advanced countries. We can only attribute this to the MERCY OF OUR ALMIGHTY GOD, who has made sure that predictions of massive numbers of deaths on the continent of Africa did not materialize.
In Liberia, we were able to build on our previous experience six years ago with the Ebola Viral Epidemic, and I am proud to say that the Government and its development partners have mounted a robust National Covid Response that seems to have contained COVID-19 for the time being.
As a result, only about 1,320 Liberians have been affected by COVID-19 to date, of which approximately 1,213 of these have fully recovered, with some 82 Liberians falling to the epidemic.
I therefore want to extend special thanks to our bilateral and multilateral partners for the strong support Liberia received to deal with the COVID-19 emergency and help sustain the Liberian economy. The Government has now developed a Post-Covid Economic Recovery Plan that prioritizes short term actions and investments in key sectors such as agriculture and tourism, as a means of reducing the impact of COVID-19 but also providing the basis for economic recovery.
YOUR EXCELLENCIES, DISTINGUISHED LADIES AND GENTLEMEN:
Without a doubt, the United Nations remains today as the most important forum for peace, conflict resolution, the prevention of war, and the settlement of disputes between nations of the world, as well as the premier international organization for serving the needs of all mankind through its various humanitarian agencies. Nevertheless, the world has changed considerably since it came into existence after the Second World War, and the configuration of powers which obtained when its Charter was first written and upon which its decision-making structures were based, has witnessed many significant transformations over these past Seventy-Five years.
There is therefore an urgent need to review, refocus and readjust the priorities of the United Nations so that it can become more relevant and more effective in meeting the challenges that are today presented by new global alliances and realities. In this regard, more attention has to be paid to inclusiveness of the most vulnerable in our societies, whose special needs require a new and different mind-set.
As part of this process of re-evaluation, the United Nations adopted in 2015 a set of 17 Global Goals to be met by 2030. These Sustainable Development Goals, as they are commonly called, are intended to serve as a roadmap for our collective efforts to bring peace and prosperity to all mankind.
We are already five years into the 15-year Agenda, and with only 10 years left, it is already clear that we will have to redouble our efforts and accelerate our actions in many areas if we are to attain any or all of these lofty goals by the end of this decade.
DISTINGUISHED LADIES AND GENTLEMEN:
My Government has taken many measures since the 74th General Assembly to deal with the persistent socioeconomic problems that continue to beset our country.
For example, our closure of schools in order to contain the COVID pandemic have seen an unprecedented recent increase in rape and Sexual and Gender-based Violence perpetrated upon young women and girls who have had to stay at home.
In response to this epidemic within the pandemic, we recently convened a National Conference which involved all Sexual and Gender-based Violence stakeholders. This resulted in the validation of a comprehensive roadmap intended to mitigate the incidence of this menace in our society. Based on the recommendations that emanated from the roadmap, my Government has declared rape as a National Emergency, appointed a Special Prosecutor for rape, set up a Sex Offenders Registry, and established a National Security Task Force on Sexual and Gender Based Violence.
On the issue of ending Female Genital Mutilation, for the first time in our country, traditional leaders have agreed to take ownership for ending this harmful practice. This has resulted into a first-of-its-kind suspension of the activities of all traditional bush schools in Liberia, where this harmful practice is carried out.
In addition, we recently passed into law the Domestic Violence Act; a legal instrument that seeks to abolish all forms of violence meted out against women, children and men.
Also, to call attention to the persistence and prevalence of corruption in our society, a National Anti-Corruption Conference was recently held, which was attended by all stakeholders, in an attempt to find practical and lasting solutions to this age-old problem.
EXCELLENCIES, DISTINGUISHED LADIES AND GENTLEMEN:
We believe that the maintenance of world peace and security is of paramount importance for global growth and development. Every nation without peace is fragile, and has an uncertain future. Therefore, as we chart a new course for shared prosperity, we must reaffirm our collective commitment to multilateralism. As we confront these new challenges, multilateralism, international cooperation, and global solidarity will become increasingly important in addressing the complex problems that we now have to solve.
Excellencies, Distinguished Heads of States and Colleagues, we must all continue to work together as a global community to confront disease and epidemics, fight poverty and prevent wars. As a Founding Member of the United Nations, Liberia avails itself as a strong partner in meeting these global challenges.
I thank you.